Title: To Benjamin Franklin from Madame Brillon, [25 July 1781]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce mercredi matin a l’arbalestre [July 25, 1781]
Je vous ai promis de vous écrire un mot, et malheureusement il faut que je tienne ma parolle au piéd de la lettre; j’aime a prométtre peu, et a tenir davantage surtout quand je cause avéc vous mon chér papa; il me semble que lorsqu’on S’aime beaucoup, l’espoir n’a rien a faire et que le coeur seul conduit la plume, hors vous sçavés qu’un coeur est toujours bavard, qu’il a toujours quelques choses a dire ne futce que je vous aime, qu’il sçait dire, redire, sans s’en lassér et sans ennuyér celui qui lui rend sentiment pour sentiment:
Nous avons tous senti ici le prix de la journée que vous avés donné samedi, elle a paruë courte a tous les habitans de l’arbalestre qui me chargent de vous le dire en vous présentant leurs hommages; je ne sçaurois vous dire mon ami combien il m’en coutte loin de vous et de mes bons voisins, l’idée de faire un voyage long cét hiver m’afflige d’avance, on assure qu’il est nécéssaire a ma santé, je tâche de me le pérsuadér, mais la raison a peu de droits ou le coeur commande; adieu mon bon papa a samedi:/:
 
Addressed: A Monsieur / Monsieur Franklin / ambassadeur des états unis de / l’amérique / a Passy prés paris
